DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 3, 12, 18, and 19 are objected to because of the following informalities: 
Claim 3 recites “the identity of the user”   Given the context of the Claim 1, it appears to mean “the  identifier of the user”
Claim 12 recites “a graphical user interface (GUI) to the userdevice, the GUI enabling the userto generate the incident report”  It appears to mean  “a graphical user interface (GUI) to the user device, the GUI enabling theuser to generate the incident report”
Claim 18 recites “wherein the the user's proximity to the incident”  It appears to mean “wherein the [[the]] user's proximity to the incident“
Claim 19 recites “the offender(s)”   It lacks antecedent basis.  It appears to mean “[[the]] offender(s)”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saigh (US 20130183924 A1)

Re: Claim 1
Saigh discloses a real-time, interactive incident reporting and alert system including at least one server (See Saigh [0049]: a server, for example integrated emergency database 202) configured to:
See Saigh [0041]: integrated emergency database 202 might gather information about the location and conditions of the emergency or crime, such as, for example GPS coordinates, thermal data, still or video image data, and audio data.  Further, as described, such data might, in real-time, be transferred from one mobile device 100 to another mobile device 100,
NOTE: Also See [0010] and [0056] for additional support 
receive, from a user device, an incident report, 
See Saigh Figs. 1 and 2: [0040]: secure encapsulator 130 might cause mobile device 100 to transfer recorded data via at least one of transceivers 104, 106, 108 and 110, to integrated emergency database 202 . . . Thus, mobile device 100 might transmit an electronic emergency alert signal if the user of mobile device 100 encounters an emergency situation or becomes incapacitated.
the incident report: including an identifier of a user associated with the user device (See Saigh Fig. 8, 838: Submitted by “John Doe”), a location associated with an incident (See Saigh Fig. 8, 822. [0073] (emergency marker 822) can be placed to indicate the location of the emergency), and information relating to the incident; (See Saigh Fig. 8 [0072]: Page 810 is where the witness is able to specify the number of people in danger (page area 812) . . .)
See Saigh  Fig. 8, 838. [0075] Displays 836 and 838 display an exemplary emergency report to the witness that indicates the alert has been submitted and summarizes the information provided by the witness (e.g., the number of injured in the report, the location, and the transmission numbers for both emergency authorities and the witness for future questions, evidentiary information and eye witness requests).  
NOTE: Also See [0062] re Alert 402
identify a plurality of users in proximity to the location; and 
See Saigh Figs. 1 and 2: [0040]: Integrated emergency database 202 might then initiate communication to . . . one or more other mobile devices 212 and portable electronics 214.  The other mobile devices 212 might be within a given proximity of mobile device 100. . . other mobile devices in proximity to the alert might be notified of the emergency situation
NOTE: Also See [0043].
transmit an alert to a plurality of user devices associated with the plurality of users to inform the plurality of users of the incident.  
See Saigh Figs. 1 and 2: [0040]: Integrated emergency database 202 might then initiate communication to . . . one or more other mobile devices 212 and portable electronics 214.  The other mobile devices 212 might be within a given proximity of mobile device 100. . . other mobile devices in proximity to the alert might be notified of the emergency situation.
NOTE: Also See [0043].

Re: Claim 2
Saigh discloses wherein the at least one server (See Saigh [0050] The MSM software will be networked and linked to one or more servers. [0051] Table 2A-2H shows terms employed in the MSM system) is configured to receive details of an identity of the user, and associate the identity of the user with the user device.  
See Saigh [0054] Table 2C shows the ability of campus administrators to enter personal and professional information, details, profiles, and identifiers related to the student body, faculty, administration and staff personnel.  This includes a record of digital fingerprints or other biometrics which will be embedded into the users mobile device in order to prevent false alerts, email contacts, student ID's and faculty ID's, cell phone numbers and other emergency identification and contact numbers.

Re: Claim 3
Saigh discloses wherein the at least one server is further configured to verify the identity of the user.  
See Saigh [0066]: The user might then proceed to scan their fingerprints making a digital fingerprint file which is sent to the server for storage and cross verification.
NOTE: Also See [0071]

Re: Claim 9
Saigh discloses wherein the at least one server is configured to generate updated alerts based upon a change in an incident, or 
See Saigh [0057]: if there is a violent attack in a 5 story office building, as reports of the attacker's location are made, the location of the attacker could be updated on the map displayed on a user's smartphone.
NOTE: Also See [0058].
if further information is made available about an incident.   
See Saigh [0055]: Upon their exit from the structure those who have successfully escaped will be prompted to provide the details concerning the route they took when escaping.  These details, as collected from a growing number of escapees will be averaged and updated in real time to provide the best and most up to date information to those who are still in danger.

Re: Claim 10
Saigh discloses wherein the at least one server is configured to receive multiple incident reports from multiple users, and
See Saigh [0059] As more reports come in that corroborate the originally conflicting report,
automatically identify common incidents based on the multiple incident reports.  
See Saigh [0059] the MSM program might display the threat location with the largest amount of corroborating reports in a different manner than the conflicting report. As more reports come in that corroborate the originally conflicting report, the MSM program might display the report as a confirmed threat.

Re: Claim 11
Saigh discloses wherein the at least one server is configured to automatically identify new information from subsequent reports, and selectively forward the new information to a user.  
See Saigh [0055]: Upon their exit from the structure those who have successfully escaped will be prompted to provide the details concerning the route they took when escaping.  These details, as collected from a growing number of escapees will be averaged and updated in real time to provide the best and most up to date information to those who are still in danger.

Re: Claim 12
Saigh discloses wherein the at least one server is configured to provide a graphical user interface (GUI) to the user device, the GUI enabling the user to generate the incident report.  
See Saigh Fig. 8, [0072]: As shown in FIG. 8, button 804 and button 806 provide a choice of distinguishing your emergency from someone else's emergency to distinguish whether you are directly involved in the emergency or an observer of the emergency situation. 
NOTE: See [0047] [0049] [0066] on further details on how MSM software (See [0050]) provides program to mobile user. 

Re: Claim 13
Saigh discloses wherein the GUI enables the user to select the location with reference to a map element.  
See Saigh Fig. 8, [0073] Entry "button" of page area 814 is used to proceed to a map screen where the user's GPS location is shown (marker 824) and one or more emergency markers (emergency marker 822) can be placed to indicate the location of the emergency.

Re: Claim 15
Saigh discloses wherein the location of the incident report may define the location of the user and the location of the incident.  
See Saigh Fig. 8, [0073] Entry "button" of page area 814 is used to proceed to a map screen where the user's GPS location is shown (marker 824) and one or more emergency markers (emergency marker 822) can be placed to indicate the location of the emergency.
Note: Also See Fig. 8: 838.


Re: Claim 20
Saigh discloses a real-time, interactive incident reporting and alert method including:
receiving, from a user device, an incident report, 
the incident reports including an identifier of a user associated with the user device, a location associated with an incident, and information relating to the incident; 
identifying a plurality of users in proximity to the location; and 
transmitting an alert to a plurality of user devices associated with the plurality of users to inform the plurality of users of the incident.   
NOTE: See the rejection of Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh as applied to Claim 1 above, and further in view of South (US 20150111524 A1)

Re: Claim 4
Saigh does not appear to explicitly disclose wherein the at least one server is configured to identify a location of each of the plurality of users at least partly prior to receiving the incident report, in order to identify the plurality of users in proximity to the location of the incident.  
In a similar endeavor, South discloses wherein the at least one server is configured to identify a location of each of the plurality of users at least partly prior to receiving the incident report, 
See South Fig. 3, [0051] when the system 200 is notified of an emergency situation, the system requests that the user devices report their current location. In other embodiments, the user devices periodically transmit their current location to the system 200 whenever they are powered on, although typically less frequently than during an emergency situation.
in order to identify the plurality of users in proximity to the location of the incident.  (See South Fig. 3, [0050]: a geo-fence for the emergency situation)
See South Fig. 3, [0053] Location information received from the user devices is compared with the boundaries of the geo-fence to determine which of the user devices are located within the geo-fence.
Note, Saigh and South are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and South Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by South to provide the limitation.  The motivation for the combination is given by South which improves processing time for emergency notification.

Re: Claim 6
Saigh does not appear to explicitly disclose wherein the at least one server is configured to automatically allocate the incident to a security user of a plurality of security users for initial action.  
In a similar endeavor, South discloses wherein the at least one server is configured to automatically allocate the incident to a security user of a plurality of security users for initial action.  
See South Fig. 3, [0054], an administrator of the system 200 may be alerted to the incoming emergency information at an administrator user interface . . . The user interface from which the administrator sends the messages may be a web interface on a computer console located at an emergency response center or the user interface may be executing on a first responder device 162 in the field.
NOTE: Also See Fig. 11 with [0084]. 
Note, Saigh and South are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and South Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by South to provide the limitation.  The motivation for the combination is given by South which improves processing emergency notification received with manual overview by a person and eliminate potential errors from automated system.

Re: Claim 7
Saigh in view of South discloses wherein the at least one server is configured to receive an alert configuration from the security user, and 
See South Fig. 3, [0050], the geo-fence may be manually defined or adjusted by an operator of the interactive emergency information and identification system or by an individual whose user device interacts with the interactive emergency response system.
generate the alert based thereon.  
See South Fig. 3, [0055]: individuals outside of the geo-fence will also be warned of the emergency situation, but the message received and displayed on their user devices may be different--for example, it may be less specific or lack any emergency instructions. Those individuals proximate to but outside may get more information than those not proximate to the geo-fence
NOTE: See the rejection of Claim 6 for motivation to combine.

Re: Claim 8
Saigh in view of South discloses wherein the alert configuration includes information defining a proximity to the incident  (See South Fig. 3, [0050]: a geo-fence for the emergency situation)defining the plurality of users to which the alert is to be sent.  
See South Fig. 3, [0050], the geo-fence may be manually defined or adjusted by an operator of the interactive emergency information and identification system or by an individual whose user device interacts with the interactive emergency response system.
NOTE: See the rejection of Claim 6 for motivation to combine.

Re: Claim 19
Saigh does not appear to explicitly disclose wherein the at least one server may be configured to provide a GUI to one or more first responders and/or security users, the GUI including, a map based representation illustrating a location of the offender(s), their movements and proximity to users in accordance with one or more zones.  
In a similar endeavor, South discloses wherein the at least one server may be configured to provide a GUI to one or more first responders and/or security users, 
See South  Fig. 10, [0079] FIG. 10 illustrates another example screen 950 of the administrative user interface provided by the interactive emergency information and 
the GUI including, a map based representation illustrating a location of the offender(s), their movements and proximity to users in accordance with one or more zones.  
See South  Fig. 10, [0080] The map element 952 is similar to the map 402 shown in FIGS. 4 and 5 in that it graphically displays the geographical location 960 of an emergency situation and the locations 962 of one or more individuals in the database 220 of the system 200. FIG. 5 [0067] The center can also be set based on predicted movement of the location 404 of the emergency situation, for example, if a shooter or terrorist is in a vehicle moving down a road.
Note, Saigh and South are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and South Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by South to provide the limitation.  The motivation for the combination is given by South which provides interactive, user-friendly view of emergency situation to emergency service providers and improves overall processing.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saigh as applied to Claim 1 above, and further in view of Sookman (US 8890685 B1)

Re: Claim 5
Saigh does not appear to explicitly disclose wherein the at least one server is further configured to determine one or more recommended responses based upon the incident report, and provide the recommended response to a security user.  
In a similar endeavor, Sookman discloses wherein the at least one server is further configured to determine one or more recommended responses based upon the incident report, and provide the recommended response to a security user.  
See Sookman Fig. 5, col. 11: lines 10-15. (67) An operator may enter specific emergency instructions into an instructions field 522. The instructions field 522 may be automatically populated with information based on the type of emergency, a particular organization with which the emergency corresponds, e.g., a hospital or a school, and/or the selected geofence regions.
Note, Saigh and Sookman are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and Sookman Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by Sookman to provide the limitation.  The motivation for the combination is given by Sookman which eliminate potential errors from automated system by having manual overview by a person.


Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh as applied to Claim 1 above, and further in view of Cottle (US 20190141003 A1)

Re: Claim 16
Saigh does not appear to explicitly disclose wherein the alert is selectable, upon which further information and/or instructions relating to the incident are opened.
 Cottle discloses wherein the alert is selectable, upon which further information and/or instructions relating to the incident are opened.
See Cottle Fig 2, [0033]: When the user receives the safety-check prompt notification, the user may interact with the notification by swiping or tapping on it or otherwise selecting it, or the user may ignore the notification. If the user interacts with the notification by opening it, a user interface may be displayed that provides information about the emergency event.
  NOTE: Also See [0019] re information about the emergency event and [0020] for additional support.
Note, Saigh and Cottle are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and Cottle Figs 1 and 2, Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by Cottle to provide the limitation.  The motivation for the combination is given by Cottle which simplifies the user interface for providing urgent message and drawing user’s attention.

Re: Claim 17
Saigh in view of Cottle discloses wherein the alert enables the user to confirm receipt of the instructions thereof.  
See Cottle Fig 1, [0019] safety-check panel 120 may comprise text that states: "You appear to be in the area affected by Typhoon Ruby. Are you safe?" Safety-check panel 120 may further comprise selectable icons 121 that state, "I'm safe," "I'm not in the area," or "I'm not safe." If the user selects the "I'm not safe" icon, this information may be given to emergency personnel, who may then contact the user or send aid to the user. 
The motivation for the combination is given by Cottle which ensures the receipt of alert. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saigh in view of Cottle as applied to Claim 16 above, and further in view of South

Re: Claim 18
Saigh in view of Cottle discloses wherein the information and/or instructions may be provided based upon the user's proximity to the incident, and 
See Saigh [0040] other mobile devices in proximity to the alert might be notified of the emergency situation.  Further, GPS system 216 might be employed to provide the user of mobile device 100, or mobile devices 212 in proximity to mobile device 100 based on the integrated emergency database, with information to escape from the emergency situation.
NOTE: See [0043] and [0055] re further details on information/instruction.
Saigh in view of Cottle does not appear to explicitly disclose wherein the the user's proximity to the incident is defined according to zones.
In a similar endeavor, South discloses wherein the information and/or instructions may be provided based upon the user's proximity to the incident (See South Fig. 3, [0050]: a geo-fence for the emergency situation), and
See South Fig. 3, [0055]: individuals outside of the geo-fence will also be warned of the emergency situation, but the message received and displayed on their user devices may be different--for example, it may be less specific or lack any emergency instructions. Those individuals proximate to but outside may get more information than those not proximate to the geo-fence
wherein the the user's proximity to the incident is defined according to zones. (See South Fig. 3, [0050]: a geo-fence for the emergency situation)
(See South Fig. 3, [0050]: the geo-fence may include two or more proximity zones. Zones may be differentiated based on proximity to the location of the emergency situation)
Saigh in view of Cottle and South are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and South Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh in view of Cottle invention by employing the teaching as taught by South to provide the limitation.  The motivation for the combination is given by South which eliminated unnecessary information transmission.



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten to overcome the claim objection of intervening claim 12, set forth in this Office action and (2) to include all of the limitations of the base claim and any intervening claims.  
The following is an examiner’s statement of reasons for allowability:
South discloses the user to report a direction of movement associated with the incident  (See South [0045]).  Sutherland (US 20210127226 A1) discloses system determining a direction of movement associated with the incident. (See Sutherland [0057]).  Various application including PACELLA (US 20190318596 A1) discloses alert displayed on user device including a direction of movement associated with the incident (See Sutherland [0060]).
However, the references do not disclose the technical feature in Claim 14 of wherein the GUI enables the user to select whether the incident is moving, and in such case input a direction of movement associated with the incident. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644